DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because the phrase “a an industrial shock absorber” should be amended to --an industrial shock absorber--.  
Claim 24 is objected to because the phrase “for each shock absorbers” should be amended to --for each shock absorber--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase “wherein the sleeve has a wall thickness and/or is formed of a material which provides savings on material cost with respect to mechanical and/or thermal load-bearing capacity in the damping operation of the shock absorber” is indefinite because the claim does not define a reference point from which it can be determined whether a savings in material cost has 
Regarding claim 12, the phrase “savings on material cost with respect to the mechanical and/or thermal load-bearing capacity in the damping operation of the shock absorber” is indefinite because it is unclear how cost savings of material are achieved “with respect to the mechanical and/or thermal load-bearing capacity in the damping operation of the shock absorber.”  
Regarding claim 13, the phrase “wherein the recess is preferably i. . . . ii. . . . and/or iii” is indefinite because the use of the word “preferably” renders it unclear whether the subsequently recited elements are required by the claim (see MPEP 2173.05(d)).
Regarding claim 15, the phrase “wherein the sleeve has a wall thickness and/or is formed of a material which provides savings on material cost with respect to mechanical and/or thermal load-bearing capacity in the damping operation of the shock absorber” is indefinite because the claim does not define a reference point from which it can be determined whether a savings in material cost has been provided.  Furthermore, materials costs are variable and at one point in time a particular material may provide a savings whereas at another point in time that same material may not provide a savings.  As such, the claim feature of providing a “savings on material cost” is indefinite.  
Regarding claim 15, the phrase “savings on material cost with respect to the mechanical and/or thermal load-bearing capacity in the damping operation of the shock absorber” is indefinite because it is unclear how cost savings of material are achieved “with respect to the mechanical and/or thermal load-bearing capacity in the damping operation of the shock absorber.”  
Regarding claim 19, the phrase “wherein the sleeve has a wall thickness and/or is formed of a material which provides savings on material cost with respect to mechanical and/or thermal load-bearing capacity in the damping operation of the shock absorber” is indefinite because the claim does 
Regarding claim 19, the phrase “savings on material cost with respect to the mechanical and/or thermal load-bearing capacity in the damping operation of the shock absorber” is indefinite because it is unclear how cost savings of material are achieved “with respect to the mechanical and/or thermal load-bearing capacity in the damping operation of the shock absorber.”  
Regarding claim 21, the phrase “wherein the sleeve has a wall thickness and/or is formed of a material which provides savings on material cost with respect to mechanical and/or thermal load-bearing capacity in the damping operation of the shock absorber” is indefinite because the claim does not define a reference point from which it can be determined whether a savings in material cost has been provided.  Furthermore, materials costs are variable and at one point in time a particular material may provide a savings whereas at another point in time that same material may not provide a savings.  As such, the claim feature of providing a “savings on material cost” is indefinite.  
Regarding claim 21, the phrase “savings on material cost with respect to the mechanical and/or thermal load-bearing capacity in the damping operation of the shock absorber” is indefinite because it is unclear how cost savings of material are achieved “with respect to the mechanical and/or thermal load-bearing capacity in the damping operation of the shock absorber.”  
Regarding claim 24, the phrase “selection of the number of further components of the damper” is indefinite because the phrase “the number of further components” lacks antecedent basis rendering it unclear whether the “further components” are the same as or distinct from the previously recited elements in claim 21.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-17, 19, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Persicke et al. (US 4,700,815) in view of Wossner et al. (US 3,833,248).
Regarding claim 12, Persicke discloses a substantially tubular sleeve (16) for an industrial shock absorber (see FIGS. 1, 2; Abstract), wherein the sleeve is configured to be arranged in a damping space (10) of the damper containing a damping fluid and comprises at least one recess (51) at least in an inner face of the sleeve (see FIG. 2), wherein the recess defines a flow channel for the damping fluid for adaptation of the flow impedance for the damping fluid at least in a direction along a longitudinal axis (LA) of the sleeve (see FIG. 2; see also col. 4, lines 6-27), wherein a width of the recess along the longitudinal axis varies from one end of the recess to the other end of the recess (see FIG. 2; see also col. see FIG. 2, sleeve (16) has a thickness) and/or is formed of a material which provides savings on material cost with respect to the mechanical and/or thermal load-bearing capacity in the damping operation of the shock absorber (see FIG. 2, material costs are achieved with respect to a damper having a sleeve with a greater thickness). 
Persicke does not disclose that the width of the recess along the longitudinal axis increases from one end to another (see e.g. Persicke, FIG. 2; width of recess increases from bottom end and then decreases at (52) before reaching second end).  Persicke, however, recognizes that the variance in the width along the axial direction is a result-effective variable and can be varied depending on the required damping characteristics (see col. 4, lines 23-27).  
Wossner teaches a damper (see Abstract, FIG. 3) comprising a recess (304), wherein a width of the recess along the longitudinal axis increases from one end to another (see FIGS. 2, 4; col. 4, lines 46-54).
It would have been obvious to modify the shape of the recess of Persicke to have a width that increases from one end to the other to optimize the damping characteristics of the shock absorber (see e.g. Wossner, col. 4, lines 46-54; Persicke, col. 4, lines 23-27).  
Regarding claim 13, Persicke discloses that the recess a. is modulated along the longitudinal axis in order to set the flow impedance (see FIG. 2; see also col. 4, lines 6-27), wherein the recess is preferably i. modulated with respect to a shape and/or surface of a cross-section orthogonally to the longitudinal axis (see FIG. 2), with respect to a width (B) in a circumferential direction of the sleeve (see FIG. 2) (note: elements “ii. . . . iii. . . . b. . . . [and] c.” are not required elements of the claim because the claim recites these elements in the alternative). 
Regarding claim 14, Persicke discloses that the sleeve comprises, on at least one end face of the sleeve, a closure element (18) (see FIG. 2) which closes the interior of the sleeve at one end (see FIG. 2) 
Regarding claim 15, Persicke discloses an industrial shock absorber (see Abstract; FIGS. 1, 2), comprising a. a substantially tubular outer body (10) configured to accommodate mechanical and/or thermal loads during operation of the shock absorber (see FIG. 2; col. 3, lines 35-38); b. a damping space in the outer body configured to accommodate a damping fluid (see col. 3, lines 26-34) and c. a piston (20) which is guided along a longitudinal axis of the outer body over a travel path (H) in the outer body (see FIG. 2; col. 3, lines 35-36), wherein the piston divides the damping space into a first fluid chamber (see FIG. 2, chamber above piston (20)) and a second fluid chamber (see FIG. 2, chamber below piston (20)); said shock absorber further comprising a substantially tubular sleeve (16) having at least one recess (51) at least in an inner face of the sleeve (see FIG. 2), wherein the recess defines a flow channel for the damping fluid for adaptation of the flow impedance (F) for the damping fluid at least in a direction along a longitudinal axis (LA) of the sleeve (see FIG. 2; see also col. 4, lines 6-27), wherein a width of the recess along the longitudinal axis varies from one end of the recess to the other end of the recess (see FIG. 2; see also col. 4, lines 6-27), said substantially tubular sleeve being arranged in the damping space (see FIG. 2), wherein the sleeve is rigidly and preferably releasably connected to the outer body by a number of contact surfaces on an outer surface of the sleeve (see FIG. 2; note: “a number of contact surfaces” is defined as including “a large surface area, and in particular . . . the entire outer surface of the sleeve” (see present application, page 9, lines 14-16)) and has at least one guide surface arranged on an inner surface of the sleeve for guiding the piston over the travel path (see FIG. 2), wherein the sleeve has a wall thickness (see FIG. 2, sleeve (16) has a thickness) and/or is formed of a material which provides savings on material cost with respect to the mechanical and/or thermal load-bearing capacity in the damping operation of the shock absorber (see FIG. 2, material costs are achieved with respect to a damper having a sleeve with a greater thickness). 
see col. 4, lines 23-27).  
Wossner teaches a damper (see Abstract, FIG. 3) comprising a recess (304), wherein a width of the recess along the longitudinal axis increases from one end to another (see FIGS. 2, 4; col. 4, lines 46-54).
It would have been obvious to modify the shape of the recess of Persicke to have a width that increases from one end to the other to optimize the damping characteristics of the shock absorber (see e.g. Wossner, col. 4, lines 46-54; Persicke, col. 4, lines 23-27).  
Regarding claim 16, Persicke discloses a volume between the sleeve and the piston forms the flow channel (51) connecting the first fluid chamber to the second fluid chamber in a fluid-conducting manner (see FIG. 2; see also col. 4, lines 6-27), wherein the flow channel is defined by a recess in an inner surface of the sleeve and/or a groove on an outer surface of the piston (see FIG. 2; see also col. 4, lines 6-27). 
Regarding claim 17, Persicke discloses that the contact surfaces occupy substantially the entire outer surface of the sleeve (see FIG. 2) (note: elements “a. . . . b. . . . [and] c.” are not required elements of the claim because the claim recites these elements in the alternative). 
Regarding claim 19, Persicke discloses method of manufacture for a substantially tubular sleeve (16) for an industrial shock absorber (see FIGS. 1, 2; Abstract), which sleeve comprises at least one recess (51) at least in an inner face of the sleeve (see FIG. 2), wherein the recess defines a flow channel for the damping fluid for adaptation of the flow impedance for the damping fluid at least in a direction along a longitudinal axis (LA) of the sleeve (see FIG. 2; see also col. 4, lines 6-27), wherein a width of the recess along the longitudinal axis varies from one end of the recess to the other end of the recess (see see also col. 4, lines 6-27), wherein the sleeve has a wall thickness (see FIG. 2, sleeve (16) has a thickness) and/or is formed of a material which provides savings on material cost with respect to the mechanical and/or thermal load-bearing capacity in the damping operation of the shock absorber (see FIG. 2, material costs are achieved with respect to a damper having a sleeve with a greater thickness), wherein the method of manufacture comprises at least the introduction of a recess at least into an inner surface of the sleeve (see FIG. 2). 
Persicke does not disclose that the width of the recess along the longitudinal axis increases from one end to another.  Persicke, however, recognizes that the variance in the width along the axial direction is a result-effective variable and can be varied depending on the required damping characteristics (see col. 4, lines 23-27).  
Wossner teaches a damper (see Abstract, FIG. 3) comprising a recess (304), wherein a width of the recess along the longitudinal axis increases from one end to another (see FIGS. 2, 4; col. 4, lines 46-54).
It would have been obvious to modify the shape of the recess of Persicke to have a width that increases from one end to the other to optimize the damping characteristics of the shock absorber (see e.g. Wossner, col. 4, lines 46-54; Persicke, col. 4, lines 23-27).  
Regarding claim 21, Persicke discloses a method of production for an industrial shock absorber (see Abstract; FIGS. 1, 2), comprising a. a substantially tubular outer body (10) configured to accommodate mechanical and/or thermal loads during operation of the shock absorber (see FIG. 2; col. 3, lines 35-38); b. a damping space in the outer body configured to accommodate a damping fluid (see col. 3, lines 26-34) and c. a piston (20) which is guided along a longitudinal axis of the outer body over a travel path (H) in the outer body (see FIG. 2; col. 3, lines 35-36), wherein the piston divides the damping space into a first fluid chamber (see FIG. 2, chamber above piston (20)) and a second fluid chamber (see FIG. 2, chamber below piston (20)); said shock absorber further comprising a substantially tubular sleeve see FIG. 2), wherein the recess defines a flow channel for the damping fluid for adaptation of the flow impedance (F) for the damping fluid at least in a direction along a longitudinal axis (LA) of the sleeve (see FIG. 2; see also col. 4, lines 6-27), wherein a width of the recess along the longitudinal axis varies from one end of the recess to the other end of the recess (see FIG. 2; see also col. 4, lines 6-27), said substantially tubular sleeve being arranged in the damping space (see FIG. 2), wherein the sleeve is rigidly and preferably releasably connected to the outer body by a number of contact surfaces on an outer surface of the sleeve (see FIG. 2; note: “a number of contact surfaces” is defined as including “a large surface area, and in particular . . . the entire outer surface of the sleeve” (see present application, page 9, lines 14-16)) and has at least one guide surface arranged on an inner surface of the sleeve for guiding the piston over the travel path (see FIG. 2), wherein the sleeve has a wall thickness (see FIG. 2, sleeve (16) has a thickness) and/or is formed of a material which provides savings on material cost with respect to the mechanical and/or thermal load-bearing capacity in the damping operation of the shock absorber (see FIG. 2, material costs are achieved with respect to a damper having a sleeve with a greater thickness), wherein the method of production comprises at least the manufacture of the sleeve (see FIG. 2) and the installation of the sleeve into the outer body (see FIG. 2). 
Persicke does not disclose that the width of the recess along the longitudinal axis increases parabolically from one end to another.  Persicke, however, recognizes that the variance in the width along the axial direction is a result-effective variable and can be varied depending on the required damping characteristics (see col. 4, lines 23-27).  
Wossner teaches a damper (see Abstract, FIG. 3) comprising a recess (304), wherein a width of the recess along the longitudinal axis increases parabolically from one end to another (see col. 4, lines 46-54).
see e.g. Wossner, col. 4, lines 46-54; Persicke, col. 4, lines 23-27).  
Regarding claim 24, Persicke discloses selection of a number of further components of the shock absorber, wherein the further components are standardised for each shock absorber of the plurality of different shock absorbers (see e.g. FIG. 2).
Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Persicke et al. (US 4,700,815) in view of Wossner et al. (US 3,833,248), as applied to claims 16 and 21, above, and further in view of Baldoni et al. (US 2016/0223045).
Regarding claim 18, Persicke does not disclose a system for modular assembly of a plurality of shock absorbers according to claim 16.
Persicke, however, recognizes that “this slot configuration is merely an example of various configurations that can be employed depending on the damping characteristics required” (see col. 4, lines 23-27).  
Baldoni teaches a system for modular assembly of a plurality of shock absorbers, which differ with respect to their damping characteristics (see FIGS. 4-9) comprising a. the sleeves (108) (see FIGS. 7-9) of the plurality of shock absorbers differ with respect to the flow impedance (F) for the damping fluid between the first fluid chamber and the second fluid chamber (see ¶¶ 0055-0058), and b. further components of the shock absorber, in particular the outer body and/or the piston of the body, (see FIG. 5, all elements except the sleeve (108)), are standardised for each shock absorber of the plurality of different shock absorbers (see FIG. 4).
It would have been obvious to provide a number of different sleeves for the device of Persicke to allow for a simple and cost-effective system for varying the damping characteristics of the damper depending on a particular application, thereby increasing the usability of the damper.   

Persicke, however, recognizes that “this slot configuration is merely an example of various configurations that can be employed depending on the damping characteristics required” (see col. 4, lines 23-27).  
Baldoni teaches a system for modular assembly of a plurality of shock absorbers, which differ with respect to their damping characteristics (see FIGS. 4-9) comprising a selection of the sleeve from a number a number of sleeves (108) (see FIGS. 7-9) which differ with respect to the flow impedance (F) for the damping fluid between the first fluid chamber and the second fluid chamber (see ¶¶ 0055-0058).
It would have been obvious to select the sleeve from a number of different sleeves for the method of Persicke to allow for a simple and cost-effective system for varying the damping characteristics of the damper depending on a particular application, thereby increasing the usability of the damper.   
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Persicke et al. (US 4,700,815) in view of Wossner et al. (US 3,833,248), as applied to claim 19, above, and further in view of Yotani et al. (US 6,053,487).
Regarding claim 20, Persicke does not disclose that the method of manufacture comprises reworking, deburring and/or surface treatment, at least of the recess.
Yotani teaches a method of manufacturing a shock absorber (see Abstract) comprising reworking, deburring and/or surface treatment, at least of the recess (see col. 8, lines 28-54).  
It would have been obvious to provide a surface treatment to the groove to reduce roughness and improve flow of the hydraulic fluid from one chamber to another (see Yotani, col. 8, lines 28-54).  

Response to Arguments
Applicant's arguments filed 28-Jan-2021 have been fully considered but they are not persuasive.
Regarding the rejection of independent claims 12, 15, 19 and 21 under 35 U.S.C. 103(a) as being unpatentable over Persicke in view of Wossner, Applicant argues that “Persicke and Wossner mainly describe dampers for vehicles which are quite different form industrial shock absorbers, as discussed above.” (See Amendment, page 10).  Applicant previously stated that “industrial dampers are often designed for heavy machinery,” (see Amendment, page 9) (emphasis added), “very different movement frequencies are often required,” (see Amendment, page 9) (emphasis added), “speeds tend to be constant for industrial machines,” (see Amendment, page 9) (emphasis added), “vehicle cylinders are usually only installed once and are usually not optimized with regard to their damping properties,” (see Amendment, page 9) (emphasis added), and that “[w]ith industrial machines . . . shock absorbers are often adapted to the latest standards or adjusted to a new product line” (see Amendment, page 9) (emphasis added).  Applicant’s descriptions of an “industrial shock absorber,” however, do not identify structural properties that identify a shock absorber as being “industrial.”  Rather, Applicant has only defined properties that are “often” present (but not always), properties that “tend to be” present and/or properties that are “usually” present.  None of these properties, however, are required for a damper to be used in an industrial setting nor are these properties explicitly recited in the claims.  As such, the recitation of an “industrial” shock absorber is only interpreted as requiring intent to use the shock absorber in an industrial setting and does not impart any specific structural characteristics into claimed device/method.  
Applicant further argues that “[n]either Persicke nor Wossner or their combination teaches or suggest” the feature that “the sleeve has a wall thickness and/or is formed of a material, which provides savings on material cost with respect to the mechanical and/or thermal load-bearing capacity in the damping operation of the shock absorber.” (See Amendment, page 10).  Nevertheless, Persicke discloses that “the sleeve has a thickness” (see FIG. 2) which “provides savings on material cost with respect to the mechanical and/or thermal load-bearing capacity in the damping operation of the shock absorber” (e.g. the thickness shown in FIG. 2 provides cost savings with respect to a damper having a greater wall thickness).  It is noted that the claim does not define with respect to which reference point that a material cost savings is determined.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

February 3, 2021